Title: Thomas Jefferson to William Short, 21 December 1818
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello Dec. 21. 18.
          
          The messenger who carried yesterday to the Post-office a copy of our University Report which I put under cover to you, brought in return your favor of the 12th and it’s kind enquiries after my health. a single Bulletin now suffices on that subject, as I find my health and strength quite restored; for altho some effects of the waters are still sensible, they are wearing off so steadily that I consider myself as entirely well.   I recieved a copy of Mde de Stael’s work from her son & son in law. it is indeed a most precious & superlative work. the world there sees in his true character what an impudent adventurer has been able to convulse it for 20. years.   our University report is now under consideration before our legislature. there are some local & some personal hostilities intriguing against it; yet I have a good deal of confidence in it’s passing in some shape; and the more as at their last session they appropriated 15,000 D. per. ann. to the use of an University, which they cannot revoke, because our Senate is almost unanimously with us, many therefore will yield to the consideration that the money being set apart may as well be put to some use. their whole literary fund is 1½ millions of D. at interest and the capital otherwise daily increasing. from this I have a hope we may within a year or two get them to double their endowment, which may make the establishment what the Report contemplates. but with 15,000 D. only it will go on slowly on account of the buildings, library Etc.
          ever affectionately yours
          
            Th: Jefferson
          
        